Exhibit 10.70

SECOND AMENDMENT TO THE

CONSTELLATION ENERGY GROUP, INC.

EMPLOYEE SAVINGS PLAN

(Amended and Restated Effective January 31, 2012)

WHEREAS, Exelon Corporation (the “Company”), a Pennsylvania corporation,
sponsors and maintain a qualified retirement plan for the benefit of employees
of the Company and certain of its subsidiaries titled, “Constellation Energy
Group, Inc. Employee Savings Plan” (the “Plan”), which has been amended and
restated effective as of January 31, 2012;

WHEREAS, the Company has entered into that Agreement and Plan of Merger, dated
as of April 28, 2011, by and among Exelon Corporation, Bolt Acquisition
Corporation (the “Merger Sub”) and Constellation Energy Group, Inc.
(“Constellation”) (the “Merger Agreement”);

WHEREAS, pursuant to the Merger Agreement, the Merger Sub merged with and into
Constellation and the separate existence of the Merger Sub ceased; Constellation
merged with and into Exelon, and the separate existence of Constellation ceased;
and Exelon continued as the surviving corporation; and

WHEREAS, the Company desires to amend the Plan to restrict participation in the
Plan to individuals participating in the Plan immediately before the Effective
Time (as such term is defined in the Merger Agreement) and to other eligible
individuals who are initially employed on or after the Effective Time at a
facility owned immediately before the Effective Time by: (i) the Constellation,
or (ii) an affiliate that was an affiliate of Constellation immediately before
the Effective Time; and



--------------------------------------------------------------------------------

WHEREAS, the Company desires to amend the Plan in certain aspects to resemble
more closely the Company’s Employee Savings Plan, a profit sharing plan with a
qualified cash or deferred arrangement, and to reflect the Company’s
administrative and fiduciary practices;

WHEREAS, pursuant to the January 24, 2012 resolutions of the Company Board of
Directors, Company officers are authorized to take such actions and execute such
documents, including amendments to the Constellation plan as deemed necessary to
meet the goals set forth therein;

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows,
effective as of the Effective Time, unless otherwise noted:

1. By replacing the word “CEG” with the word “Company” in the phrases “CEG
Common Stock” and “CEG Common Stock Fund” in each instance that it appears.

2. By adding a sentence to the end of Section 1.1, as follows:

Effective as of the Effective Time, shares of common stock of Constellation
Energy Group, Inc. were converted to common shares of Exelon Corporation,
pursuant to the Merger Agreement, at a conversion rate of .9300. Effective
January 1, 2013, the Plan is designated as a “profit sharing plan” within the
meaning of section 1.401-1(a)(2)(ii) of the Regulations; and is also designated
as an ERISA section 404(c) Plan within the meaning of section 2550.404c-1 of the
Regulations.

3. Effective January 1, 2013, by adding the phrase “and Profit Sharing Matching
Contributions” after the phrase “Company Matching Contributions” in the third
sentence of Section 1.2.



--------------------------------------------------------------------------------

4. Effective January 1, 2013, by renaming Section 1.3(c) from “Company Matching
Contributions” to “Employer Contributions” and adding a second paragraph to the
end of the section, as follows:

In addition, and likewise subject to the limitations of Articles III and IV and
Appendix B of the Plan, each Participant shall be eligible to receive a Profit
Sharing Matching Contribution, provided that such Participant either (i) is an
Employee on the last day of such Plan Year, (ii) is not employed on such day as
a result of an approved unpaid leave of absence during such Plan Year,
(iii) terminates employment during such Plan Year (1) after attaining age 50 and
completing at least 10 years of service, as determined by the Plan
Administrator, (2) as a result of circumstances entitling the Participant to
separation benefits under an Employer’s severance benefit plan, (3) as a result
of a disability that entitles the Participant to benefits under an Employer’s
long-term disability plan, or (4) on account of the Participant’s death.
Participants shall be eligible for Matching Contributions beginning with any
such contribution made in 2014 based on Plan Year 2013 performance in accordance
with Section A-48(a).

5. By adding a new section 2.1(d), as follows:

 

  2.1(d) Effect of Merger Agreement

If an Employee who was an Employee on or prior to the Effective Time transfers
employment to or is reemployed by Exelon in a job classification with respect to
which similarly situated employees of Exelon are not eligible to participate in
the Plan but are instead eligible to participate in a Parent Benefit Plan (as
such term is defined in the Merger Agreement) that is intended to be qualified
under Section 401(a) or 401(k) of the Code (each such plan, an “Exelon
Retirement Plan”), then such individual shall upon such transfer or reemployment
remain a Participant in the Plan and shall not participate in the Exelon
Retirement Plan. If a participant in an Exelon Retirement Plan who was a
participant in such plan on or prior to the Effective Time transfers employment
to or is reemployed by a Participating Employer in a job classification with
respect to which similarly situated employees of such Participating Employer are
not eligible to participate in such plan but are instead eligible to participate
in the Plan, then such individual shall upon such transfer or reemployment
remain a participant in the Exelon Retirement Plan and shall not participate in
the Plan.



--------------------------------------------------------------------------------

6. Effective January 1, 2013, by deleting and replacing the first sentence of
Section 3.1(e) as follows:

An authorized leave of absence shall not constitute a termination of employment,
but shall, except as provided in Section 3.1(f), operate to suspend Participant
contributions, related Company Matching Contributions, and Profit Sharing
Matching Contributions (the latter as set forth in Section 1.3(c)).

7. Effective January 1, 2013, by adding a new sentence immediately before the
last sentence in the first paragraph of Section 3.1, as follows:

A Profit Sharing Matching Contribution will be made in accordance with
Section 3.3.

8. Effective January 1, 2013, by adding a new Section 3.3, as follows, and
re-numbering the subsequent sections:

 

  3.3 Profit Sharing Matching Contributions

Beginning with any Profit Sharing Matching Contribution made in 2014 based on
Plan Year 2013 performance in accordance with Section A-48(a) and subject to the
limitations described in Article IV and Appendix B, the Company will contribute
the Profit Sharing Matching Contribution to the Plan on behalf of each
Participant at its discretion.

Profit Sharing Matching Contributions will be made completely in cash and are
invested in the Investment Funds designated by the Participant.

9. Effective 1/1/2012, by adding a sentence after the first sentence of current
Section 3.3 (to be renumbered as Section 3.4), and correcting any
cross-references to former section 3.3, as follows:

A Participant who rolls over an Eligible Rollover Distribution from a qualified
retirement plan, or on whose behalf a direct transfer is made, in conjunction
with a corporate transaction shall also be permitted to rollover or transfer
in-kind any promissory notes evidencing any loans under that plan, to the extent
the agreement memorializing the transaction so provides.

10. By replacing the phrase “Investment Committee” with the phrase “Investment
Office” in Sections 5.1(a)(3) and 13.1.



--------------------------------------------------------------------------------

11. Effective January 1, 2013, reference to “Company Matching Contributions” and
“Company Matching Contributions Account” shall be replaced by reference to
“Employer Contributions” and “Employer Contribution Account” in Sections 4.1,
4.2(b), 4.2(d), 5.1(a), the heading and Paragraph 2 of 5.1(d), 5.2(b), 5.3(a),
6.2), 7.1(c), 7.3(c), 7,4, 8,2(b), 8.4(b), 8.4(c), 8.6, 9.5, 11.4, 11.5(a),
11.5(b), 12.2), Appendix B-1, Appendix B-4.2, Appendix B-5, Appendix C, Appendix
D-3.2(b)(i), Appendix D-4

12. Effective January 1, 2013 by deleting “As with Company Matching
Contributions,” from the last sentence of Section 5.1(e).

13. By deleting Sections 10.1, 10.2, 10.3, 10.4, 10.5, 10.7 and 10.8, and
replacing them as follows, and re-numbering the remaining, subsequent sections:

Section 10.1 The Plan Administrator, the Investment Office and the Corporate
Investment Committee.

 

  10.1(a) The Plan Administrator

The Company, acting through its Director, Employee Benefit Plans & Programs, or
such other person or committee appointed by the Chief Human Resources Officer
from time to time (such director or other person or committee, the “Plan
Administrator”), shall be the “administrator” of the Plan, within the meaning of
such term as used in ERISA. In addition, the Plan Administrator shall be the
“named fiduciary” of the Plan, within the meaning of such term as used in ERISA,
solely with respect to administrative matters involving the Plan and not with
respect to any investment of the Plan’s assets. The Plan Administrator shall
have the following duties, responsibilities and rights:

 

  (i) The Plan Administrator shall have the duty and discretionary authority to
interpret and construe the Plan in regard to all questions of eligibility, the
status and rights of Participants, distributees and other persons under the
Plan, and the manner, time, and amount of payment of any distribution under the
Plan. Benefits under the Plan shall be paid to a Participant or Beneficiary only
if the Plan Administrator, in its discretion, determines that such person is
entitled to benefits.



--------------------------------------------------------------------------------

  (ii) The Plan Administrator shall direct the Trustee to make payments of
amounts to be distributed from the Trust under Article 8 (relating to
withdrawals and distributions).

 

  (iii) The Plan Administrator shall supervise the collection of Participants’
contributions made pursuant to Article 5 (relating to Employee contributions)
and the delivery of such contributions to the Trustee.

 

  (iv) The Plan Administrator shall have all powers and responsibilities
necessary to administer the Plan, except those powers that are specifically
vested in the Investment Office, the Corporate Investment Committee or the
Trustee.

 

  (v) Each Employer shall, from time to time, upon request of the Plan
Administrator, furnish to the Plan Administrator such data and information as
the Plan Administrator shall require in the performance of its duties.

 

  (vi) The Plan Administrator may require a Participant or Beneficiary to
complete and file certain applications or forms approved by the Plan
Administrator and to furnish such information requested by the Plan
Administrator. The Plan Administrator and the Plan may rely upon all such
information so furnished to the Plan Administrator.

 

  (vii) The Plan Administrator shall be the Plan’s agent for service of legal
process and forward all necessary communications to the Trustee.

 

  10.1(b) Removal of Plan Administrator

The Chief Human Resources Officer shall have the right at any time, with or
without cause, to remove the Plan Administrator (including any member of a
committee that constitutes the Plan Administrator). The Plan Administrator may
resign and the resignation shall be effective upon delivery of the written
resignation to the Chief Human Resources Officer or upon the Administrator’s
termination of employment with the Employers. Upon the resignation, removal or
failure or inability for any reason of the Plan Administrator to act hereunder,
the Chief Human Resources Officer shall appoint a successor. Any successor Plan
Administrator shall have all the rights, privileges and duties of the
predecessor, but shall not be held accountable for the acts of the predecessor.
None of the Company, any officer, employee or member of the board of directors
of the Company who is not the Chief Human Resources Officer, nor any other
person shall have any responsibility regarding the retention or removal of the
Plan Administrator.



--------------------------------------------------------------------------------

  10.1(c) The Investment Office

The Investment Office, shall be the “named fiduciary” of the Plan, within the
meaning of such term as used in ERISA, solely with respect to matters involving
the investment of assets of the Plan and, any contrary provision of the Plan
notwithstanding, in all events subject to the limitations contained in Sections
404(a)(2) and 404(c) of ERISA, the terms of the Plan, and all other applicable
limitations. The Investment Office shall have the following duties,
responsibilities and rights:

 

  (i) The Investment Office shall be the “named fiduciary” for purposes of
designating the investment funds under Section 6.2 and for purposes of
appointing one or more investment managers as described in ERISA.

 

  (ii) The Investment Office shall be solely responsible for all matters
involving investment of the Employer Stock Fund described in Section 6.2 and no
other person shall have any responsibility with respect to investment of such
fund; provided, however, that effective June 21, 2012, the Investment Office has
appointed an independent investment manager under section 3(38) of ERISA to
manage the investment of the Common Stock in the Company Common Stock Fund and
such investment manager (rather than the Investment Office) shall be solely
responsible for any and all investment decisions relating thereto.

 

  (iii) Each Employer shall, from time to time, upon request of the Investment
Office, furnish to the Investment Office such data and information as the
Investment Office shall require in the performance of its duties.

 

  10.1(d) The Corporate Investment Committee

The Company acting through the Corporate Investment Committee shall be
responsible for overall monitoring of the performance of the Investment Office.
The Corporate Investment Committee and the Company’s Chief Investment Officer
shall have the right at any time, with or without cause, to remove one or more
employees of the Exelon Investment Office or to appoint another person or
committee to act as Investment Office. Any successor Investment Office employee
shall have all the rights, privileges and duties of the predecessor, but shall
not be held accountable for the acts of the predecessor. The power and authority
of the Corporate Investment Committee with respect to the Plan shall be limited
solely to the monitoring and removal of the employees of the Investment Office
and the Corporate Investment Committee shall have no other duties or
responsibilities with respect to the Plan. None of the Company, any officer
employee, or member of the board of directors who is not a member of the
Corporate Investment Committee, nor any other person shall have any
responsibility regarding the appointment or removal of the employees of
Investment Office.



--------------------------------------------------------------------------------

  10.1(e) Status of Plan Administrator, the Investment Office and the Corporate
Investment Committee

The Plan Administrator, any person acting as, or on behalf of, the Investment
Office, and any member of the Corporate Investment Committee may, but need not,
be an Employee, trustee or officer of an Employer and such status shall not
disqualify such person from taking any action hereunder or render such person
accountable for any distribution or other material advantage received by him or
her under this Plan, provided that no Plan Administrator, person acting as, or
on behalf of, the Investment Office, or any member of the Corporate Investment
Committee who is a Participant shall take part in any action of the Plan
Administrator or the Investment Office on any matter involving solely his or her
rights under this Plan.

 

  10.1(f) Notice to Trustee of Members

The Trustee shall be notified as to the names of the Plan Administrator and the
person or persons authorized to act on behalf of the Investment Office.

 

  10.1(g) Allocation of Responsibilities

Each of the Plan Administrator, the Investment Office and the Corporate
Investment Committee may allocate their respective responsibilities and may
designate any person, persons, partnership or corporation to carry out any of
such responsibilities with respect to the Plan. Any such allocation or
designation shall be reduced to writing and such writing shall be kept with the
records of the Plan.

 

  10.1(h) General Governance

The Corporate Investment Committee shall elect one of its members as chairman
and appoint a secretary, who may or may not be a member of such Committee. All
decisions of the Corporate Investment Committee shall be made by the majority,
including actions taken by written consent. The Plan Administrator, the
Investment Office and the Corporate Investment Committee may adopt such rules
and procedures as it deems desirable for the conduct of its affairs, provided
that any such rules and procedures shall be consistent with the provisions of
the Plan.

 

  10.1(i) Indemnification

The Employers hereby jointly and severally indemnify the Plan Administrator, the
persons employed in the Exelon Investment Office, the members of the Corporate
Investment Committee, the Chief Human Resources Officer, and the directors,
officers and employees of the Employers and each of them, from the effects and
consequences of their acts, omissions and conduct in their official capacity
with respect to the Plan (including but not limited to judgments, attorney fees
and costs with respect to any and all related claims, subject to the Company’s
notice of and right to direct any litigation, select any counsel or advisor, and
approve any settlement), except to the extent that such effects and consequences
result from their own willful misconduct. The foregoing indemnification shall be
in addition to (and secondary to) such other rights such persons may enjoy as a
matter of law or by reason of insurance coverage of any kind.



--------------------------------------------------------------------------------

  10.1(j) No Compensation

None of the Plan Administrator, any person employed in the Exelon Investment
Office nor any member of the Corporate Investment Committee may receive any
compensation or fee from the Plan for services as the Plan Administrator, the
Investment Office or a member of the Corporate Investment Committee; provided,
however that nothing contained herein shall preclude the Plan from reimbursing
the Company or any Employer for compensation paid to any such person if such
compensation constitutes “direct expenses” for purposes of ERISA. The Employers
shall reimburse the Plan Administrator, the persons employed in the Exelon
Investment Office and the members of the Corporate Investment Committee for any
reasonable expenditures incurred in the discharge of their duties hereunder.

 

  10.1(k) Employ of Counsel and Agents

The Plan Administrator, the Investment Office and the Corporate Investment
Committee may employ such counsel (who may be counsel for an Employer) and
agents and may arrange for such clerical and other services as each may require
in carrying out its respective duties under the Plan.

 

  10.2 Claims Procedure

Any Participant or distributee who believes he or she is entitled to benefits in
an amount greater than those which he or she is receiving or has received may
file a claim with the Plan Administrator. Such a claim shall be in writing and
state the nature of the claim, the facts supporting the claim, the amount
claimed, and the address of the claimant. The Plan Administrator shall review
the claim and, unless special circumstances require an extension of time, within
90 days after receipt of the claim, give notice to the claimant, either in
writing by registered or certified mail or in an electronic notification, of the
Plan Administrator’s decision with respect to the claim. Any electronic notice
delivered to the claimant shall comply with the standards imposed by applicable
Regulations. If the Plan Administrator determines that special circumstances
require an extension of time for processing the claim, the claimant shall be so
advised in writing within the initial 90-day period and in no event shall such
an extension exceed 90 days. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render the benefit determination. The notice of the
decision of the Plan Administrator with respect to the claim shall be written in
a manner calculated to be understood by the claimant and, if the claim is wholly
or partially denied, the Plan Administrator shall notify the claimant of the
adverse benefit determination and shall set forth the specific reasons for the
adverse determination, the references to the specific Plan provisions on which
the determination is based, a description of any additional material or
information necessary for the claimant to perfect the claim, an explanation of
why such material or information



--------------------------------------------------------------------------------

is necessary, and a description of the claim review procedure under the Plan and
the time limits applicable to such procedures, including a statement of the
claimant’s right (subject to the limitations described in Sections 13.11 and
13.13) to bring a civil action under Section 502 of ERISA following an adverse
benefit determination on review. The Plan Administrator shall also advise the
claimant that the claimant or the claimant’s duly authorized representative may
request a review by the by the Vice President, Health & Benefits (or such other
officer designated from time to time by the Chief Human Resources Officer) of
the adverse benefit determination by filing with such officer, within 60 days
after receipt of a notification of an adverse benefit determination, a written
request for such review. The claimant shall be informed that, within the same
60-day period, he or she (a) may be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits and (b) may submit to
such officer written comments, documents, records and other information relating
to the claim for benefits. If a request is so filed, review of the adverse
benefit determination shall be made by such officer within, unless special
circumstances require an extension of time, 60 days after receipt of such
request, and the claimant shall be given written notice of the officer’s final
decision. If the reviewing officer determines that special circumstances require
an extension of time for processing the claim, the claimant shall be so advised
in writing within the initial 60-day period and in no event shall such an
extension exceed 60 days. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the officer
expects to render the determination on review. The review of the officer shall
take into account all comments, documents, records and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
The notice of the final decision shall include specific reasons for the
determination and references to the specific Plan provisions on which the
determination is based and shall be written in a manner calculated to be
understood by the claimant.

14. By deleting paragraph 1 of current Section 10.6 (now renumbered 10.3), and
replacing it in its entirety as follows:

Except as provided below (relating to expenses of various investments), all
costs and expenses incurred in administering the Plan and the Trust, including,
but not limited to, “direct expenses” incurred in administering the Plan and the
Trust (including compensation paid to any employee of an Employer or an
Affiliate who is engaged in the administration of the Plan or the Trust), the
expenses of the Plan Administrator and the Investment Office, the fees of
counsel and any agents for the Plan Administrator and the Investment Office, the
fees and expenses of the Trustee, the fees of counsel for the Trustee and other
administrative expenses shall, to the extent permitted by law, be paid from the
Trust Fund to the extent such expenses are not paid by the Participating
Employers. Notwithstanding the foregoing, the Plan Administrator may authorize



--------------------------------------------------------------------------------

Employer to pay any expenses, and Employer shall be reimbursed from the Trust
Fund for such payments. The Plan Administrator, in its discretion, having regard
to the nature of a particular expense, shall determine the portion of the
expense that is to be borne by each Participating Employer.

16. By deleting paragraph 5 of Section 10.6 (now renumbered 10.3) and replacing
it in its entirety as follows:

None of the Plan Administrator, any person employed in the Exelon Investment
Office nor any member of the Corporate Investment Committee may receive any
compensation or fee from the Plan for services as the Plan Administrator, the
Investment Office or a member of the Corporate Investment Committee; provided,
however that nothing contained herein shall preclude the Plan from reimbursing
the Company or any Employer for compensation paid to any such person if such
compensation constitutes “direct expenses” for purposes of ERISA. The Employers
shall reimburse the Plan Administrator, the persons employed in the Exelon
Investment Office and the members of the Corporate Investment Committee for any
reasonable expenditures incurred in the discharge of their duties hereunder.

17. By deleting the first five sentences of Section 12.1, and replacing them as
follows:

The Company may at any time and from time to time amend or modify the Plan by
resolution of the Board of Directors of the Company or the Compensation
Committee thereof; provided, however, that in the case of any amendment or
modification that would not result in an aggregate annual cost to the Company of
more than $50,000,000, the Plan may be amended or modified by action of the
Chief Human Resources Officer (with the consent of the Chief Executive Officer
in the case of a discretionary amendment or modification expected to result in
an increase in annual expense or liability account balance exceeding $250,000)
or another executive officer holding title of equivalent or greater
responsibility.

18. By adding the following sentence to the end of Section 13.2(b), as follows:

A Participant who submits a qualified domestic relations order for certification
may be charged an order processing fee, as determined from time to time by the
Plan Administrator, which will be deducted from the Participant’s Plan account
balance in the same manner set forth in Section 9.5.

 

19. By inserting new Sections 13.11, 13.12, and 13.13 as follows:

 

  13.11 Statute of Limitations for Actions under the Plan

Except for actions to which the statute of limitations prescribed by Section 413
of ERISA applies, (a) no legal or equitable action relating to a claim for
benefits under Section 502 of ERISA may be commenced later than one year after
the claimant



--------------------------------------------------------------------------------

receives a final decision from the Company’s Vice President, Health & Benefits
(or such other officer designated from time to time by the Chief Human Resources
Officer) in response to the claimant’s request for review of the adverse benefit
determination and (b) no other legal or equitable action involving the Plan may
be commenced later than two years from the time the person bringing an action
knew, or had reason to know, of the circumstances giving rise to the action.
This provision shall not be interpreted to extend any otherwise applicable
statute of limitations, nor to bar the Plan or its fiduciaries from recovering
overpayments of benefits or other amounts incorrectly paid to any person under
the Plan at any time or bringing any legal or equitable action against any
party.

 

  13.12 Forum for Legal Actions under the Plan.

Any legal action involving the Plan that is brought by any Participant, any
Beneficiary or any other person shall be litigated in the federal courts located
in the District of Maryland.

 

  13.13 Legal Fees.

Any award of legal fees in connection with an action involving the Plan shall be
calculated pursuant to a method that results in the lowest amount of fees being
paid, which amount shall be no more than the amount that is reasonable. In no
event shall legal fees be awarded for work related to (a) administrative
proceedings under the Plan, (b) unsuccessful claims brought by a Participant,
Beneficiary or any other person, or (c) actions that are not brought under
ERISA. In calculating any award of legal fees, there shall be no enhancement for
the risk of contingency, nonpayment or any other risk nor shall there be applied
a contingency multiplier or any other multiplier. In any action brought by a
Participant, Beneficiary or any other person against the Plan, the
Administrator, the Investment Office, the Vice President, Health & Benefits, any
Plan fiduciary, the Chief Human Resources Officer, the Company, its affiliates
or their respective officers, directors, employees, or agents (the “Plan
Parties”), legal fees of the Plan Parties in connection with such action shall
be paid by the Participant, Beneficiary or other person bringing the action,
unless the court specifically finds that there was a reasonable basis for the
action.

20. By deleting the definition set forth in Section Appendix A-1, and labeling
it “Reserved,” and deleting references to the “Administrative Committee” from
Sections 13.1 and 13.5.

21. By deleting the definition set forth in Section Appendix A-17, and labeling
it “Reserved.”



--------------------------------------------------------------------------------

22. By adding a new Section Appendix A-14(a), immediately after Appendix A-14,
as follows:

14(a) “Corporate Investment Committee” means the Company acting through the
Committee consisting of the executives or other persons designated from time to
time in the charter of such Committee.

23. By deleting the definition set forth Section Appendix A-28 and labeling it
“Reserved,” all deleting all references to the “Executive Group.”

24. By adding a new section Appendix A-20(a), immediately after Appendix A-20,
as follows:

20(a) “Effective Time” means the effective time of the transaction that is the
subject of the Merger Agreement, as such term is defined in the Merger
Agreement.

25. By adding a new section Appendix A-28(a), immediately after Appendix A-28,
as follows:

28(a) “Exelon” means Exelon Corporation and any of its affiliates that was an
affiliate immediately before the Effective Time.

26. By adding a new section Appendix A-34(a), immediately after Appendix A-34,
as follows:

34(a) “Merger Agreement” means that Agreement and Plan of Merger, dated as of
April 28, 2011, by and among Exelon Corporation, Bolt Acquisition Corporation
and Constellation Energy Group, Inc.

 

27. By adding a sentence after the first sentence of section Appendix A-24, as
follows:

Effective as of the Effective Time, Employee shall not include any person who
was: (i) employed immediately prior to the Effective Time at Exelon or a
facility owned immediately before the Effective Time by Exelon or (ii) initially
employed on or after the Effective Time at a facility owned immediately before
the Effective Time by Exelon.



--------------------------------------------------------------------------------

28. By replacing section Appendix A-47 in its entirety as follows:

47 “Plan Administrator” means the Director, Employee Plans and Programs of
Exelon (or the position succeeding to that function).

29. By deleting Section Appendix A-33 and replacing it with a new section
Appendix A-33, as follows:

33 “Investment Office” mean the Company acting through the Exelon Investment
Office.

30. By adding a new section Appendix A-14(a), as follows, and adding the word
“Corporate” in front of the words “Investment Committee” in Sections 5.1(a)(3),
13.1 and 13.5:

14(a) “Corporate Investment Committee” means the Committee consisting of the
executives or other persons designated from time to time in the charter of such
Committee.

31. Effective January 1, 2013, by adding a new Section Appendix A-48(a), as
follows:

48(a) “Profit Sharing Matching Contribution” means an amount (if any) determined
by the Board of Directors of the Company (or the Compensation Committee thereof)
in its sole discretion based on attainment of specified performance goals, and
not exceeding one-half of each Participant’s Basic Contribution.

32. Effective January 1, 2013, by adding a new section Appendix A-26(a), as
follows:

26(a) “Employer Contribution” means the aggregate of Company Matching
Contributions and Profit Sharing Matching Contributions.



--------------------------------------------------------------------------------

33. By adding a sentence to the end of the footnote in Appendix C as follows:

Effective on and after January 1, 2013, bonuses indicated by an asterisk
(*) payable in 2014 and thereafter shall no longer be Eligible Compensation.

34. By amending Appendix E to add the following:

 

  (n) Exelon Business Services Corporation1

 

  (o) Exelon Generation Company, LLC2

 

1  For Employees who were Employees of Constellation Energy Group, Inc.
immediately prior to the Effective Time.

2  For Employees who were Employees of Constellation Energy Group, Inc.
immediately prior to the Effective Time.

********



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Exelon Corporation has caused this instrument to be executed
by its Senior Vice President, Human Resources, on this          day of December,
2012.

 

EXELON CORPORATION  

 

Amy E. Best

Senior Vice President and
Chief Human Resource Officer